 1
 2
 3
 4                   IN THE UNITED STATES DISTRICT COURT
 5                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                     (THE HONORABLE THOMAS J. WHELAN)
 6

 7                                        )
           United States of America,      ) Case No. 15-CR-497-W
 8                 Plaintiff,             )
                                          ) ORDER GRANTING EARLY
 9                    v.                  ) TERMINATION OF
             Jesus Maria Garcia,          )
10                Defendant.              ) SUPERVISED RELEASE
11   _____________                        )
12
13        GOOD CAUSE HAVING BEEN SHOWN, it is hereby ordered that th
14
     three-year term of supervised release previously ordered on August 18, 2015 b
15
16   terminated early in the interests of justice, and that defendant Jesus Maria Garci

17   be relieved from all obligations thereunder.
18
19
           IT IS SO ORDERED.

20
21   Dated:   //   ~ )TJ<>
22
                                        HON.THOMM.wiiELAN,

23
                                        U.S. District Court Judge

24
25
26
27
28


                                                                      15-CR-497-W
